Citation Nr: 0929316	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to a service-
connected low back disability.

2.  Entitlement to a rating higher than 30 percent for the 
low back disability.

3.  Entitlement to a rating higher than 10 percent for 
associated radiculopathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent for 
associated radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard 
from 1974 until 2004 with periods of active duty from August 
to December 1974 and from February 2003 to January 2004.  His 
periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board is remanding the claims for increased ratings for 
the low back disability and associated bilateral lower 
extremity radiculopathy, and for a TDIU, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  However, the Board is 
going ahead and deciding the claim for service connection for 
a psychiatric disorder.




FINDING OF FACT

There is disagreement over whether the Veteran has an 
acquired psychiatric disorder as a result of his military 
service, but the evidence regarding this determinative issue 
is about equally probative for and against the claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
acquired psychiatric disorder was presumptively incurred in 
service as it manifested within one year of his discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, though, since the Board is granting the Veteran's 
claim, there is no need to discuss whether there has been 
compliance with the VCAA.



II.  Service Connection for an Acquired Psychiatric 
Disorder

The Veteran claims he suffers from depression as a result of 
his service-connected low back disability.  After carefully 
reviewing the evidence of record, the Board finds that, while 
this evidence does not support granting service connection on 
this alleged secondary basis, it does show that his 
psychiatric symptoms initially manifested within one year of 
his discharge from service to warrant alternatively 
concluding they were presumptively incurred in service.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection on a direct incurrence basis is not 
warranted.  The Veteran's service treatment records (STRs) 
are unremarkable for any reports of a psychiatric condition 
in service, either in the way of a relevant subjective 
complaint or objective clinical finding such as a pertinent 
diagnosis.  Therefore, his STRs provide highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  Additionally there is no medical nexus opinion 
linking his condition directly to his service, nor has he 
alleged that a medical care provider qualified to make this 
determination has ever told him that this condition is 
somehow related to his military service.  Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Without a medical 
nexus opinion, the Board is without a basis to grant the 
claim on a direct incurrence theory.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993); See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has specifically alleged that his psychiatric 
condition is secondary to his already service-connected low 
back disability.  After an October 2005 VA psychiatric 
evaluation, the examiner diagnosed depression but did not 
believe this condition was secondary to the Veteran's low 
back disability because, rather than beginning coincident to 
the back trauma, it instead had begun about a year later. 
Since the examiner based his opinion on a thorough review of 
the record and personal clinical evaluation, the Board finds 
the opinion to be compelling evidence against the claim for 
secondary service connection, especially since there is no 
refuting opinion.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

Service connection is also permissible, however, on a 
presumptive basis for certain chronic diseases, such as 
psychoses, if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.



According to 38 C.F.R. § 3.384, a "psychosis" for purposes of 
this presumption includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  See 71 
Fed. Reg. 42,758-60 (July 28, 2006).

Here, the post-service evidence indicates the Veteran was 
hospitalized in May 2004, just four months after returning 
from his tour in Kuwait, for a psychotic episode involving 
threats of self-harm and suicide.  The intake psychiatrist 
diagnosed major depression and assigned a Global Assessment 
of Functioning (GAF) score of 30.  A GAF score is a scaled 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  According to the DSM-IV, a GAF score of 30 indicates 
the Veteran's behavior was considerably influenced by 
delusions or hallucinations or that he had serious impairment 
in communication or judgment or was unable to function in 
almost all areas.  His inpatient treatment records confirm he 
exhibited visual and auditory hallucinations, aggressiveness, 
irritability, crying spells and poor impulse control while 
hospitalized for approximately one week.

A July 2004 VA examiner did not believe the Veteran had a 
psychiatric disorder at all, but was instead malingering.  
This opinion, however, does not appear to be borne out by the 
other psychiatric evaluations which have all diagnosed 
depression or depressive disorder - including the more 
recent October 2005 VA examination.



A medical opinion by A.O., M.D., dated in January 2007 
supports the claim.  Dr. A.O. stated that "this patient 
[referring to the Veteran] has a severe and chronic 
psychiatric condition that certainly has its etiology in 
traumas and accident he suffered while in service."  This 
opinion supports the Veteran's claim that his psychiatric 
disorder is related to his active duty service, especially in 
Kuwait, although the opinion relies to a certain extent on 
his self-reported history, which, alone, is sometimes 
insufficient to grant service connection.  See, e.g., LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"].  But the Court in LeShore indicated 
this holding was only true when the informational evidence 
recorded by the medical examiner (concerning the purported 
history of the condition at issue) was unenhanced by any 
additional medical comment by the examiner, in other words, 
only true when the examiner did not actually ratify this 
purported history.  Id., at 409.  Here, the evaluation report 
appears to be very thorough.  Moreover, the Board may not 
disregard a medical opinion solely on the rationale that it 
was based on a history given by the Veteran, unless the Board 
shows the Veteran's 
self-reported history is not credible.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).  See also Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 
19 Vet. App.  427, 432-33 (2006).

In weighing the evidence, the Board finds that the Veteran's 
one-week hospitalization, rather immediately after his return 
from Kuwait and completion of his military service, is highly 
persuasive evidence in favor of his claim.  Although there is 
some debate over whether this was merely an acute and 
transitory episode, rather than indicative of a chronic 
disorder, the Board finds that a psychotic reaction of the 
shown severity within one year of his active duty is 
sufficient to establish presumptive service connection under 
§ 3.309(a).  As indicated in 38 C.F.R. § 3.303(d), regarding 
the post-service initial diagnosis of disease, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  Id.

And so, resolving all reasonable doubt in the Veteran's favor 
- as required by 38 C.F.R. § 3.102, the Board finds that his 
acquired psychiatric disorder is a consequence of his 
military service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is granted.


REMAND

I.  Increased Rating Claims

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002). This duty to 
assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran's most recent VA examinations for his low back 
disability and associated lower extremity radiculopathy were 
in September 2005, nearly four years ago.  Both he and his 
representative have asserted that his symptoms have worsened 
during the years since.  So another examination is needed to 
ascertain the present severity of these disabilities.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

II.  TDIU

Prior to the Board additionally granting service connection 
for the acquired psychiatric disorder in this decision, the 
Veteran had three rated service-connected conditions, a low 
back disability rated as 30-percent disabling, associated 
neurological impairment of the right lower extremity rated as 
10-percent disabling, and associated neurological impairment 
of the left lower extremity also rated as 
10-percent disabling.  The combined rating for these three 
disabilities is 50 percent, which does not satisfy the 
threshold minimum 70 percent combined rating requirement set 
forth in 38 C.F.R. § 4.16(a).  However, the acquired 
psychiatric disorder for which service connection is being 
granted in this decision has yet to be rated and potentially 
could increase the Veteran's combined rating to the minimum 
70 percent rating necessary for consideration of a TDIU, that 
is, without resorting to the special extra-schedular 
provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1).  
Therefore, a decision on the TDIU claim should be deferred 
until after a rating is assigned for the now service-
connected acquired psychiatric disorder and completion of the 
examination for the low back disability and associated lower 
extremity neuropathy to reassess the severity of those 
disabilities.  In other words, all of these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
cannot be rendered unless all have been considered); and see 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(Where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together.).

Also pursuant to VA's duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim, additional 
medical comment is needed as to whether his service-connected 
disabilities preclude him from obtaining and maintaining 
substantially gainful employment, so as to entitle him to a 
TDIU under § 4.16(a) or, alternatively, under the special 
provisions of § 4.16(b).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  See also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to assess the current 
severity of his low back disability 
and associated bilateral lower 
extremity radiculopathy.  An opinion 
is also needed as to whether these 
service-connected disabilities (and 
the psychiatric disorder, now also 
service connected) are so severe as to 
preclude the Veteran from obtaining 
and maintaining substantially gainful 
employment.  The claims file, 
including a complete copy of this 
remand, must be made available to the 
examiner(s) for review of the 
pertinent medical and other history.  
Advise the Veteran that failure to 
report for this examination, without 
good cause, may have adverse 
consequences on his claims.



2.	Then readjudicate the claims for 
higher ratings for the low back 
disability and associated bilateral 
lower extremity radiculopathy, and for 
a TDIU, in light of any additional 
evidence obtained.  The readjudication 
of the TDIU claim must also include 
consideration of the effect, if any, 
the Veteran's now service-connected 
psychiatric disorder has on his 
employability (after the RO rates this 
additional disability).  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them 
an opportunity to submit written or 
other argument in response before 
returning the claims file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


